
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        RIN 0648-XE502
        New England Fishery Management Council; Public Meeting
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of a public meeting.
        
        
          SUMMARY:

          The New England Fishery Management Council (Council) is scheduling a public meeting of its Whiting Committee on April 5, 2016, to consider actions affecting New England fisheries in the exclusive economic zone (EEZ). Recommendations from this group will be brought to the full Council for formal consideration and action, if appropriate.
        
        
          DATES:
          This meeting will be held on Tuesday, April 5, 2016, at 10 a.m.
        
        
          ADDRESSES:
          The meeting will be held at the Hilton Garden, 1 Thurber Street, Warwick, RI 02886; telephone: (401) 734-9600; fax: (401) 734-9700.
          
            Council address: New England Fishery Management Council, 50 Water Street, Mill 2, Newburyport, MA 01950.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Thomas A. Nies, Executive Director, New England Fishery Management Council; telephone: (978) 465-0492.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Agenda

        The Committee will evaluate options for limited access qualification criteria for Amendment 22. They will discuss other potential measures that could reduce the risk that catches exceed Annual Catch Limits for `choke' species, including but not limited to Georges Bank yellowtail flounder and northern red hake. The Committee will also discuss other business as necessary.
        Special Accommodations
        This meeting is physically accessible to people with disabilities. Requests for sign language interpretation or other auxiliary aids should be directed to Thomas A. Nies, Executive Director, at (978) 465-0492, at least 5 days prior to the meeting date.
        
          Authority: 
          16 U.S.C. 1801 et seq.
          
        
        
          Dated: March 14, 2016.
          Tracey L. Thompson,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 2016-06048 Filed 3-16-16; 8:45 am]
      BILLING CODE 3510-22-P
    
  